BARCLAY, J.
This is-a suit in equity to enjoin defendant from cutting and removing timber from a quarter section of land in Pemiscot county, Missouri.
The gist of the petition is that plaintiff is the owner of the land in question, in possession thereof, and that defendant by himself and agents entered thereon without authority, cut down and destroyed valuable trees, and threatens to continue so to do; that the damage to the real property of plaintiff is irreparable, because the chief value of said land consists in the. trees and timber growing thereon; that defendant is insolvent, not able to respond in damages, that plaintiff is wholly without -adequate remedy at law, etc. The prayer is that defendant and his agents be perpetually enjoined from continuing the acts complained of.
The petition was duly verified by "plaintiff. A temporary restraining order was made, pending the suit, by the probate court of Pemiscot county, presumably in circumstances permitting such an order under the statute regulating injunctions. R. S. 1899, sec. 3628. . •
Thereafter defendant filed a motion to dissolve the injunction on the general grounds that there was no' equity in the bill and that its allegations were untrue. The cause came on to be heard upon the motion to dissolve.
Plaintiff put in his testimony. At the end of it the defendant submitted a “demurrer to the evidence,” which the court sustained. Thereupon was entered the following judgment or order:
“It is therefore considered and adjudged by the court that the writ of injunction herein be dissolved; *718that the defendant be released from the operations and restrictions thereof and go hence without day; it is further considered and adjudged that the defendant recover of the plaintiff the costs and charges herein expended and that he have execution therefor. ’ ’
In due time plaintiff made a motion to set aside the foregoing judgment on various grounds, reviewed in this opinion so far as they require remark. The motion having been overruled, plaintiff appealed to this court.
1. It is not important to analyze at this time the entry from which the appeal was. taken, to decide whether it is a final judgment or merely an interlocutory order dissolving the temporary injunction. In either event the plaintiff had a right to appeal under the existing Jaw. R. S. 1899, sec. 806. We take it, however, that a final judgment was intended, inasmuch as defendant was discharged “hence without day.” But we need not pause to investigate further the form of the trial court’s conclusion.
2. Although a demurrer to the evidence is not strictly applicable to a proceeding in equity, it may be treated as a practical mode of arriving at the view of the trial judge in a proceeding of this kind. At the close of plaintiff’s testimony, the learned judge announced as his opinion that plaintiff had no case in equity. We see no reason why he might not so declare and thereby save public time and the annoyance of unnecessary proceedings. This the learned trial judge did. There was no substantial error in his procedure in so doing. R. S. 1899, secs. 676, 865.
3. On the merits of the case, we are of opinion that the trial judge was right in his conclusion, or, ' at least we can not see that the preponderance of the evidence is against the result he announced.
In equity cases, where a large part of the evidence is oral (as in the case at bar), an appellate *719court does not reverse findings of facts by a trial judge unless they seem contrary to the preponderance of the evidence. The burden of proof in this case was upon the plaintiff to show the facts necessary to entitle him to the relief prayed. He never got rid of that burden.
Plaintiff does not show any paper title whatever. He relies upon possession, supported by certain equities said to exist in favor of his father from whom his claim of title is derived. The evidence touching plaintiff’s possession discloses that defendant and himself were endeavoring successively to retain tenants upon the property from time to time. Plaintiff would put a tenant into the cabin built by him. Then the tenant would move away or be induced to attorn to defendant, according to plaintiff’s account. Then some one claiming to hold under defendant would be found in possession. The learned judge might reasonably have dismissed the bill for want of satisfactory proof of actual possession necessary to support a suit of this kind.
The proposition of law asserted by appellant’s counsel that a suit in equity will lie to enjoin the cutting of timber constituting the chief value of real property, has been often recognized in appropriate circumstances. Echelkamp v. Schrader, 45 Mo. 505; McPike v. West, 71 Mo. 199; Herman v. Wade, 74 Mo. App. (St. L.) 339; Erhardt v. Boaro, 113 U. S. 537; Lumber Co. v. Wallace, 93 N. C. 22. But the essential facts required to give effect to the law on that subject appear to be wanting in this instance. Plaintiff’s claim of title depends chiefly on his supposed possession, aided by the equities already mentioned. His possession would seem to be sharply contested and by no means uninterrupted. In fact, plaintiff did not pretend to be in possession at the time of the hearing in the circuit court. Defendant seems to *720have held by force Ms last entry, and to have bMlt a room adjoining the house erected by plaintiff. The land is not fenced. It is wild timber land. The only improvements are those mentioned already.
4. A suggestion is advanced in the learned brief for appellant to the effect that injunction is an appropriate remedy to maintain the integrity of property of this sort during the pendency of litigation concerning a controverted title. But .that theory does not appear to have been advanced in the trial court. The petition proceeds on the ground of plaintiff’s owner-, ship and possession of the property in question and the litigation about the title appears to have been closed already in a way favorable to the present plaintiff.
Certain records introduced in evidence on behalf of plaintiff are strenuously criticised by defendant as inadmissible. As defendant, however, prevailed in the trial court, and did not appeal, it is unnecessary to pass upon the relevancy of that evidence.
No complaint is made by plaintiff of any ruling-against him on the testimony.
5. The attempted proof that defendant was insolvent was noticeably 'fragile. Plaintiff’s own testimony on that point is as follows:
“Q. State, if you know, what the condition of Canaday is — solvent or insolvent? A. I could' not say. I always understood that he was not worth the-amount .that he owed.
“Q. State whether he recently made a statement to you as to the amount he owed? A. Yes, sir. Sometime back he made a statement to me< The last-time he said in regard to his indebtedness — he showed' me a statement, and claimed he owed Chicago people twenty-four or twenty-five thousand dollars, and had a credit of ten or twelve thousand dollars, or in the-neighborhood of it.”
That testimony would scarcely satisfy the de*721mauds of equity for clear aiud cogent proofs. The testimony as to plaintiff’s actual possession of the quarter section in question is even less convincing.
It would serve no useful purpose to review the testimony further.' It is enough to say that we coincide with the judgment of the learned circuit judge, and affirm it.
Bland, P. J., and Goode, J., concur.